ACCEPTED
                                                                                13-15-00469-CV
                                                                THIRTEENTH COURT OF APPEALS
                                                                       CORPUS CHRISTI, TEXAS
                                                                          12/23/2015 5:17:02 PM
                                                                               Dorian E. Ramirez
                                                                                          CLERK



              No. 13-15-00469-CV
                                                     FILED IN
                                             13th COURT OF APPEALS
                    IN THE COURT OF APPEALS
                                         CORPUS CHRISTI/EDINBURG, TEXAS
              FOR THE THIRTEENTH DISTRICT OF 12/28/2015
                                             TEXAS 8:00:00 AM
                                               DORIAN E. RAMIREZ
                                                      Clerk

 John C. Dempsey a/k/a Jack Dempsey and
        Gold Consultants, appellants
                     v.
U.S. Money Reserve, Inc. d/b/a United States
    Rare Coin & Bullion Reserve, appellee

          On Appeal from the 58th Judicial District Court
                     Jefferson County, Texas
                       Tr. Ct. No. A-180,741



              APPELLANT’S BRIEF
                                 Timothy A. Hootman, SBN 09965450
                                 2402 Pease St
                                 Houston, TX 77003
                                 713.247.9548; 713.583.9523 (f)
                                 Email: thootman2000@yahoo.com
                                 ATTORNEY      FOR APPELLANT,    JOHN C.
                                 DEMPSEY        A/K/A  JACK      DEMPSEY




ORAL ARGUMENT REQUESTED

                                 1
      LIST OF PARTIES AND COUNSEL
     The following persons and entities are parties or counsel in this case:


Appellants:                  John C. Dempsey a/k/a Jack Dempsey
Counsel for appellants       Gary E. Patterson, SBN 15590830
in the trial court:          1010 Lamar St, Ste 860
                             Houston, TX 77002
                             713.223.3095
                             713.223.2121 (f)
                             Email: gpatterson@gpattersonlaw.com

Counsel for appellants       Timothy A. Hootman, SBN 09965450
on appeal:                   2402 Pease St
                             Houston, TX 77003
                             713.247.9548
                             713.583.9523 (f)
                             Email: thootman2000@yahoo.com

Appellee:                    U.S. Money Reserve, Inc. d/b/a United States
                             Rare Coin & Bullion Reserve
Counsel for appellee         John Werner, SBN 00789720
in the trial court and       REAUD, MORGAN & QUINN, L.L.P.
on appeal                    P.O. Box 26005
                             Beaumont, TX 77720-6005
                             409.838.1000
                             409.833.8236 (f)




                                     2
                          TABLE OF CONTENTS
LIST OF PARTIES AND COUNSEL ................................................................. 2
TABLE OF CONTENTS ................................................................................... 3
INDEX OF AUTHORITIES .............................................................................. 4
STATEMENT OF CASE ................................................................................... 5
ISSUE PRESENTED ....................................................................................... 6
STATEMENT OF FACTS ................................................................................. 7
SUMMARY OF ARGUMENT .......................................................................... 16
ARGUMENT AND AUTHORITIES .................................................................. 17
PRAYER ...................................................................................................... 21
CERTIFICATE OF WORD COUNT ................................................................. 22
CERTIFICATE OF SERVICE ......................................................................... 23
APPENDIX ............................................................................. Final Judgment




                                                       3
                      INDEX OF AUTHORITIES
Cases:
M Forest Oil Corp. v. McAllen, 268 S.W.3d 51 (Tex. 2008) ........................ 17
In re Dillard Dep’t Stores, Inc. 198 S.W.3d 778 (Tex. 2006)
     (orig. proceeding)............................................................................... 18
In re FirstMerit Bank, N.A., 52 S.W.3d 749 (Tex. 2001) (orig.
      proceeding) ........................................................................................ 18
J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223 (Tex. 2003)
     (orig. proceeding).......................................................................... 17, 18
Nationwide of Fort Worth, Inc. v. Wigington, 945 S.W.2d 883
     (Tex. App.—Waco 1997, writ dism’d w.o.j. ) ................................. 17, 19
Perry Homes v. Cull, 258 S.W.3d 580 (Tex. 2008) .................................... 18
Richmont Holdings, Inc. v. Superior Recharge Sys., L.L.C., 455
S.W.3d 573 (Tex. 2014) (per curiam)................................................. 18
Statutes:
9 U.S.C. § 1 ) ................................................................................................. 17
TEX. CIV. PRAC. & REM. CODE § 171.001 ......................................................... 17




                                                        4
          STATEMENT OF THE CASE
     Appellee, U.S. Money Reserve, Inc. d/b/a United States Rare

Coin & Bullion Reserve, sued John C. Dempsey a/k/a Jack Dempsey

for an injunction and money judgment based on a non-compete

agreement signed in 2007 (CR 18-26). Appellant filed motion to stay

arbitration (CR 144-169), which the trial court denied (Sup RR vol. 2,

page 9). After an arbitration award was entered in favor of appellee,

appellant objected to the trial court’s confirmation of the award (CR

217-220). The trial court overruled appellant’s objection and entered

a final judgment confirming the award on behalf of USMR against

Dempsey in the amount of $1,650,000.00 (CR 222-223)

     This appeal follows.




                                  5
     ISSUE PRESENTED
Did the trial court err in denying Dempsey’s
motion to stay arbitration, in denying his
motion to set the case for a jury trial, in
refusing to consider his no-evidence motion
for summary judgment, and in overruling his
objection to confirmation of the arbitration
award?




                     6
              STATEMENT OF FACTS
      The following are parties to the three agreements that are

referred to in this statement of facts:

         • Appellant, John C. Dempsey a/k/a Jack Dempsey
           (“Dempsey”).
         • Appellee, U.S. Money Reserve, Inc. d/b/a United States
           Rare Coin & Bullion Reserve (“USMR”).
         • United States Gold Coin Exchange, LP (“USGCE”).
      Although this appeal turns on the 2007 agreement discussed

herein, there are three agreements between the parties that this

dispute revolves around and which give context for understanding the

issues in this appeal:

 Jan 12, 2007 Dempsey signed a document titled “Confidential
              Services,  Trade   Secrete,  and    Employment
              Agreement” with USMR (CR 28-39; 177-188).
 Dec 10, 2010 Dempsey signed a document titled “Employment
              Agreement” with USGCE (CR 41-56).
 July 28, 2011 Dempsey signed a document titled “Separation and
               Release Agreement” with USGCE (CR 58-63).
      USMR had filed suit against various defendants unrelated to the

claims made against Dempsey; regarding this pending case, on March

29, 2012, USGCE filed a petition of intervention naming Dempsey as

a party against whom it sought a temporary and permanent

injunction and a money judgment related to alleged breaches of the


                                    7
2010 and 2011 documents (CR 5-10). The following chronology of

events took place in the trial court before this case:

 May 25, 2012 Based on USGCE’s petition of intervention the trial
              court signed an Order Granting Temporary
              Injunction” stating that Dempsey is enjoined,
              restrained, and prohibited from various activities
              related to USGCE and USMR (CR 14-16).
 July 17, 2014 USMR filed a fifteenth amended petition in the
               pending case adding Dempsey as a defendant and
               seeking injunctive and monetary relief against
               Dempsey based on the 2007, 2010, and 2011
               agreements (CR 18-26). USMR claims that although
               the 2010 and 2011 agreements were not with USMR
               and Dempsey, they were with USMR’s affiliate and
               Dempsey (CR 20).
 July 31, 2014 Trial court signed an order extending its TRO
               regarding Dempsey (CR 123-124).
 Aug 6, 2014     USMR took the depositions of Anthony Carifa in
                 Beaumont, Texas (CR 151).
 Oct 10, 2014 USMR served 401 Gold Consultants, LLC and
              Dempsey with requests for production of documents
              (CR 157-159) and interrogatories (CR 160-164).
 Oct 31, 2014 USMR took the deposition of Jim Lovell in Houston,
              Texas (CR 149).
 Nov 3, 2014     USMR took the deposition of Dempsey in Beaumont,
                 Texas (CR 155).
 Nov 12, 2014 USMR took the deposition by written question of
              Wells Fargo Bank so as to obtain the banking records
              of 401 Gold Consultants, LLC and Dempsey (CR 165-
              167).
 Feb 9, 2015     At USMR’s request, the trial court conducted a status
                 conference (CR 131).
 Apr 7, 2015     Dempsey files a motion requesting a trial setting (CR
                 136-137).


                                    8
 Apr 20, 2015 Dempsey files a no-evidence motion for summary
              judgment arguing he and USMR “have not signed a
              non-compete agreement that is legally enforceable
              and therefore this motion should be granted unless
              [USMR] is able to present evidence of the existence of
              a val[id] non-compete agreement.” (CR 138-139).
 June 12, 2015 Dempsey filed a motion to stay arbitration arguing
               USMR had waived its right to arbitration by
               substantially invoking the judicial process (CR 144-
               169).
 June 30, 2015 A hearing was conducted on Dempsey’s motion to
               stay arbitration, and the motion was denied (Sup RR
               vol. 2, page 9).
 July 1, 2015   Arbitration hearing was conducted without Dempsey
                being present (CR 206).
 July 29, 2015 Arbitration award signed on behalf of USMR against
               Dempsey in the amount of $1,650,000.00 based on
               the liquidated damage provisions in the 2007
               agreement (CR 206-211).
 Aug 25, 2015 USMR filed a motion to confirm the arbitration
              award (CR 173).
 Sept 8, 2015 Dempsey filed a response to the motion to confirm
              the arbitration award arguing the award should not
              be confirmed because USMR had waived arbitration
              by invoking the judicial process (CR 217-220).
 Sept 10, 2015 The trial court signed a final judgment confirming the
               arbitration award and entering judgment on behalf of
               USMR against Dempsey in the amount of
               $1,650,000.00 (CR 222-223).
     The trial court’s judgment is based on the 2007 agreement

between Dempsey and USMR, which contains two particularly

relevant provisions; namely, an non-compete provision (CR 183-184),

and an arbitration provision (CR 187-188).        The non-compete


                                 9
provisions prevent Dempsey from competing against USMR for five

years after termination of employment “anywhere within the United

States, United Kingdom and Canada” (CR 183-184). The arbitration

provision “applies only to” claims of “wrongful discharge”,

“employment      discrimination,        harassment,   or    retaliation”,

“compensation     disputes    (with      the   exception   of   worker’s

compensation claims), ERISA violations and Fair Labor Standards

Act (wage and hour) violations” (CR 187-188).          The “arbitration

provision does not apply to any dispute or allegation regarding breach

of [the 2007 agreement], or to the right of [USMR] to obtain

injunctive relief and recovery of liquidated damages as set forth in the

[agreement.]” (CR 187-188).      In this regard, the 2007 agreement

clarifies that “any breach of this Confidential Services, Trade Secretes,

and Employment Agreement by either Employer or Employee shall be

resolved through litigation in a court of law” (CR 187-188).

                                 ****
      The non-compete and arbitration provisions contained in the

2007 agreement state verbatim as follows:

      15. Unauthorized Competition Prohibited. The
      Employee expressly agrees that the Employee shall not,
      for a period of five (5) years after the termination of this
      Association or employment between Employer and

                                   10
Employee, without prior written consent of the Employer,
directly or indirectly through any corporation,
organization or entity owned or controlled by the
Employee, or as principal, agent, joint venture, employee,
employer, consultant, partner, stock holder or holder of
any equity or security (except less than 1% of any which is
commonly publicly traded in recognized markets), in any
other individual, representative or corporate capacity
whatsoever:
a) Call upon, contact, solicit, divert, take away, or attempt
   to call upon, suppliers, businesses, or accounts of the
   Employer in connection with any business similar or
   related to the business within the above defined
   geographical area; nor will the Employee interfere with
   or compete with the Employer in connection with such
   clients, customers, suppliers, businesses, and accounts
   in the geographical area. The term client or customer
   as referenced in this covenant includes: (1) any clients
   or customers for whom Employer provided services at
   any time during Employee’s employment with
   Employer; and (2) any prospective clients or customers
   to whom Employer had submitted a proposal for
   services as of the effective date of Employee’s
   termination of employment with Employer.
b) Solicit for hiring, or hire, any past, present or future
   employee, agent, representative or consultant of the
   Employer.
c) Engage in, or give any advice to any person, firm,
   partnership, associations, corporations, or other entity
   engaged in an business similar to the business of the
   Employer or any portion thereof in the geographical
   area.
d) Lend credit, money, or reputation for the purpose of
   establishing or operating a business similar to the
   business, or any portion thereof, of the Employer in the
   geographical area.
e) Accept employment or pay from any person, firm,
   operation, partnership, association, or any other entity

                             11
  engaged in a business similar to or related to the
  business of the Employer anywhere within the United
  States, United Kingdom and Canada. This provision
  specifically includes existing competitors of the
  Employer, and any potential, future competitors of
  Employer. This provision also specifically prohibits
  Employee from forming a competitive Employer or
  organization as an owner, sole proprietor, partner,
  joint venture (or in any other ownership capacity)
  competing against Employer. Similarly, this provision
  specifically prohibits Employee from getting or giving
  any advice, knowledge or information from or to any
  person, firm, partnership, association, corporation, or
  other entity engaged in a business similar to or related
  to the business of Employer or any portion thereof,
  within the United Kingdom, Canada or the United
  States.
f) It is expressly agreed, stipulated and understood by the
   Employee that the services of the Employer have been
   and are currently being marketed and sold in the
   geographical area described above, and it is the
   Employer’s intent to continue to expand the
   marketability of its services and products. Accordingly,
   these covenants are intended to restrict the Employee
   from competing in any manner with the Employer in
   the activities, which have heretofore been carried on,
   by the Employee or any portion thereof or any
   activities similar or related thereto within the
   geographical area, for the full time frame set forth
   herein. The parties further stipulate, agree, and
   acknowledge that the covenants and agreements
   contained herein are being materially relied upon by
   the Employer in entering into this Agreement with
   Employee. Further, the parties acknowledge and agree
   that the promises, covenants and agreements set forth
   above regarding non-competition are ancillary to an
   otherwise enforceable agreement and supported by
   independent, valuable consideration as required by the
   current statute codified in the Texas Business and
   Commerce Code section 15.50, and all other applicable

                            12
  requirements in place by judicial interpretation of such
  statutory section. The Employee further acknowledges
  and agrees that the limitation as to time, geographical
  area, and scope of activity to be retrained are
  reasonable and acceptable to the Employee and do not
  impose any greater restraint than is reasonably
  necessary to protect the goodwill and other business
  interests of the Employer. (CR 183-184).

27. Binding Arbitration of Certain Claims or
Disputes.       Certain legal or equitable disputes or
controversies, as identified herein and arising out of, or
related to the employment of Employee, shall be resolved
exclusively by binding arbitration.       This arbitration
provision applies only to the following allegations,
disputes, and claims for relief: wrongful discharge under
federal or state statutory law, employment discrimination,
harassment, or retaliation based on federal, state or local
statute, ordinance, or governmental regulation;
compensation disputes (with the exception of worker’s
compensation claims), ERISA violations and Fair Labor
Standards Act (wage and hour) violations. This provision
shall apply to any such disputes or controversies involving
Employee and the Employer and/or its shareholders,
directors, officers, managers, supervisors, and other
employees. This arbitration provision applies to any of
these claims by Employee against Employer, or also any
claims by Employer against Employee, on the matters set
forth above.
The parties agree and stipulate that this arbitration
provision does not apply to any dispute or allegation
regarding breach of this Confidential Services, Trade
Secrets, and Employment Agreement by either party (as
well as any defense that may be asserted to any such claim
by either Party), or to the right of Employer to obtain
injunctive relief and recovery of liquidated damages as set
forth in the circumstances enumerated in this Agreement.
That is, the Employer and Employee expressly agree that
litigation in a court is the method to resolve any
allegations by either the Employer or the Employee

                            13
regarding breach of any of the terms of this Confidential
Services, Trade Secrets, and Employment Agreement.
Any arbitration proceedings shall be conducted in the city
in which Employee’s employment is based (unless
Employee and Employer agree to another location) in
accordance with the Employment Dispute Resolution
Rules (“EDR Rules”) of the American Arbitration
Association (“AAA”) in effect at the time a demand for
arbitration is made.
Three (3) arbitrators shall be used and shall be chosen by
mutual agreement of the parties, unless the AAA rules or
methodology require differently. If, within thirty (30)
days after either party notifies the other party of any
arbitral dispute, arbitrators have not been chosen,
arbitrators shall be chosen by AAA pursuant to its EDR
Rules. The three (3) arbitrators must be attorneys
licensed to practice law in the jurisdiction in which the
arbitration is to be conducted. The three (3) arbitrators
shall be required to determine the rights of the parties in
accordance with the law of the forum with the must
substantial relationship to the conduct at issue. The
decision and award by the arbitrators shall be exclusive,
final, and binding on both the Employee and the
Employer, and all heirs, executors, administrators,
successors, and assigns. The costs and expenses of the
arbitration shall be borne equally by the parties.
Both Employee and Employer understand that, by
agreeing to arbitration for these specific claims, they are
agreeing to substitute on legitimate dispute resolution
forum (arbitration) for another (litigation) for only the
specific claims identified herein, and thereby are waiving
their rights to have these specific disputes resolved in
court. It is expressly understood and agreed, however,
that any issues regarding the interpretation, enforcement,
or any breach of this Confidential Services, Trade Secrets,
and Employment Agreement by either Employer or
Employee shall be resolved through litigation in a court of
law subject to the venue provisions set forth supra.
Furthermore, it is expressly understood and agreed that

                            14
Employer has the right to seek in a court of law all
injunctive relief set forth supra, all liquidated damages, all
actual and consequential damages, and any other remedy
or damage provided by law in the event Employee
breaches this Confidential Services, Trade Secretes, and
Employment Agreement. The use of the ligation process
for the claims identified in this section does not waive the
enforceability of the arbitration provisions for the claims
that are subject to arbitration, as set forth above. (CR
187-188).




                             15
          SUMMARY OF ARGUMENT
     The 2007 arbitration agreement between Dempsey and USMR

states that the arbitration provision does not apply to any dispute or

allegation regarding breach of the 2007 agreement, or to the right of

USMR to obtain injunctive relief and recovery of liquidated damages

as set forth in the agreement.         In spite of this, USMR sought

arbitration based precisely on its claim that Dempsey breached the

2007 agreement and sought liquidated damages based on the terms

of the 2007 agreement. Although a valid arbitration agreement exists

between USMR and Dempsey, the claims asserted in USMR’s

pleadings do not fall within the scope of the arbitration provision

contained in the agreement.       Additionally, USMR substantially

invoked the judicial process and thus waived any arguable right to

submit its claims to arbitration. Therefore, it was error for the trial

court to deny Dempsey’s motion to stay arbitration, deny his motion

to set the case for a jury trial, refuse to consider his no-evidence

motion for summary judgment, and overrule his objection to

confirmation of the arbitration award.




                                  16
     ARGUMENT AND AUTHORITIES
      Arbitration agreements are regulated by the Federal Arbitration

Act (FAA) and the Texas General Arbitration Act (TGAA). See 9

U.S.C. § 1, et seq.; TEX. CIV. PRAC. & REM. CODE § 171.001, et seq. The

substantive principles applicable to the analysis of the FAA and the

TGAA are the same under either act, and therefore the cases decided

under the FAA and the TGAA are interchangeable. Forest Oil Corp. v.

McAllen, 268 S.W.3d 51, 56 n.10 (Tex. 2008).

      In determining whether to compel an arbitration agreement,

the trial court must consider “(1) whether a valid arbitration

agreement exists, and (2) if so, whether the claims asserted fall within

the scope of the agreement.”      Nationwide of Fort Worth, Inc. v.

Wigington, 945 S.W.2d 883, 884 (Tex. App.—Waco 1997, writ dism’d

w.o.j.). If the trial court determines that a valid agreement exists,

“the burden shifts to the party opposing arbitration to raise an

affirmative defense to enforcing arbitration.” J.M. Davidson, Inc. v.

Webster, 128 S.W.3d 223, 227 (Tex. 2003) (orig. proceeding). “Once

the trial court concludes that the arbitration agreement encompasses

the claims, and that the party opposing arbitration has failed to prove

its defenses, the trial court has do discretion but to compel arbitration


                                   17
and stay its own proceedings.”      In re FirstMerit Bank, N.A., 52
S.W.3d 749, 753-54 (Tex. 2001) (orig. proceeding).

     Whether arbitration is required is a matter of contract

interpretation, and the enforceability of an arbitration provision is a

question of law for the court. In re Dillard Dep’t Stores, Inc. 198
S.W.3d 778, 781 (Tex. 2006) (orig. proceeding); J.M. Davidson, Inc.,
128 S.W.3d at 227.      Even if there is an enforceable arbitration

provision, the right to require a party to the provision to submit to

arbitration is subject to waiver by substantially invoking the judicial

process to the other party’s detriment. Perry Homes v. Cull, 258
S.W.3d 580, 589-90 (Tex. 2008); Richmont Holdings, Inc. v.

Superior Recharge Sys., L.L.C., 455 S.W.3d 573, 574-75 (Tex. 2014)

(per curiam). “Whether a party has substantially invoked the judicial

process depends on the totality of the circumstances; key factors

include the reason for delay in moving to enforce arbitration, the

amount of discovery conducted by the movant, and whether the

movant sought disposition on the merits.” Richmont Holdings, Inc.,
455 S.W.3d at 575 (citing Perry Homes, 288 S.W.3d at 590-93).

     Here, there was an arbitration agreement between Dempsey

and USMR, except that the agreement specifically states that the


                                  18
“arbitration provision does not apply to any dispute or allegation

regarding breach of [the 2007 agreement], or to the right of [USMR]

to obtain injunctive relief and recovery of liquidated damages as set

forth in the [agreement.]” (CR 187-188).       In spite of this, the

arbitration award is based on breach of the 2007 agreement and the

liquidated damages provision contained therein. Dempsey did not

appear at the arbitration hearing and thus USMR cannot say that he

agreed at the arbitration proceeding to have the subjects not covered

by the arbitration provision nevertheless determined by the

arbitrators. The only evidence as to what Dempsey agreed to submit

to arbitration is the 2007 agreement itself. Yet the 2007 agreement

specifically states that the subject matter upon which the arbitration

award is based on is not subject to arbitration. In short, although a

valid arbitration agreement exists between Dempsey and USMR, the

claims that the arbitration award are based on do not fall within the

scope of the 2007 agreement.       Wigington, 945 S.W.2d at 884.

Accordingly, the trial court erred in denying Dempsey’s motion to

stay arbitration, in denying his motion to set the case on for a jury

trial, in refusing to consider his no-evidence motion for summary

judgment, and in overruling his objection to USMR’s motion to


                                 19
confirm the arbitration award.     For this reason alone, this Court

should set aside the trial court’s order confirming the arbitration

award.

      Additionally, the arbitration award was entered only after

USMR had substantially invoked the judicial process in pursuing its

theory that Dempsey had breached the 2007 agreement. Under the

totality of the circumstances presented in this case, there is no excuse

for USMR to have delayed so long in seeking arbitration; in fact,

USMR only sought arbitration after Dempsey filed a motion

requesting a trial setting and moved for no-evidence summary

judgment arguing he and USMR “have not signed a non-compete

agreement that is legally enforceable” (CR 136-137; 138-139). USMR

also sought and obtained temporary injunctive relief, filed fifteen

amended petitions, took three deposition, including Dempsey’s,

served written discovery on Dempsey, which Dempsey responded to,

and obtained Dempsey’s banking records from Wells Fargo via

deposition by written questions. All of this went on for over three

years before USMR went to arbitration. There is no excuse presented

by USMR for this delay, and no excuse is apparent from the record,

other than the fact that it was called upon to prove its case against


                                  20
Dempsey when confronted with the no-evidence motion for summary

judgment and Dempsey’s request for a jury trial setting. This same

evidence shows the detriment to Dempsey because the point of

arbitration is to create a convenient and less costly alternative forum

other than the courts; given that the case was fully worked up for

trial, the advantages of convenience and affordability had been

eliminated by USMR’s substantial invocation of the judicial process.

Thus, Dempsey is detrimentally affected by USMR’s actions by losing

the convenience and affordability that the arbitration clause, had it

been timely invoked by USMR, would have provided.            For these

reasons, it is clear that USMR has waived any right it might have had

under the 2007 agreement to force the dispute into arbitration.


                           PRAYER
     Accordingly, appellants, John C. Dempsey a/k/a Jack Dempsey

and Gold Consultants, prays that this Court reverse and remand the

trial court’s final judgment confirming the award of arbitration.




                                  21
                                 Respectfully submitted,


                                 /s/Timothy A. Hootman_____
                                 Timothy A. Hootman
                                 SBN 09965450
                                 2402 Pease St
                                 Houston, TX 77003
                                 713.247.9548
                                 713.583.9523 (f)
                                 E-mail: thootman2000@yahoo.com
                                 ATTORNEY FOR APPELLANTS, JOHN C.
                                 DEMPSEY A/K/A JACK DEMPSEY AND
                                 GOLD CONSULTANTS


    CERTIFICATE OF WORD COUNT
     I hereby certify that, in accordance with Rule 9.4 of the Texas

Rules of Appellate Procedure, that the number of words contained in

this document are 3,990 according to the computer program used to

prepare this document.

Dated: December 23, 2015.
                                 /s/Timothy A. Hootman_____
                                 Timothy A. Hootman




                                22
          CERTIFICATE OF SERVICE
     I hereby certify that, in accordance with Rule 9.5 of the Texas

Rules of Appellate Procedure, I have served the forgoing document

upon the following attorneys by electronic service:

        John Werner
        REAUD, MORGAN & QUINN, L.L.P.
        P.O. Box 26005
        Beaumont, TX 77720-6005

Dated: December 23, 2015.

                                   /s/Timothy A. Hootman_____
                                   Timothy A. Hootman




                                  23
                                                                   FILED
                                                                   DISTRICT CLERK OF
                                                                   JEFFERSON CO TEXAS
                                                                   9/10/2015 9:50:48 AM
                                                                   JAMIE SMITH
                                 CAUSE NO. A-180741j               DISTRICT CLERK
                                                                   A-180741-J
 U.S. MONEY RESERVE, INC., D/B/A               §     IN THE DISTRICT COURT OF
 UNITED STATES RARE COIN &
 BULLION RESERVE                               §

 VS.                                           §     JEFFERSON COUNTY, TEXAS

CECIL A. ROBERTS, INDIVIDUALLY    §
AND D/B/A UNITED STATES MONEY
EXCHANGE, JASON GERARD BRA..QUET, §
ED SEYM:OUR, INDIVIDUALLY AND
D/B/A JTB COINS, CHAD POOLE,      §
TERRY FINLEY AND BILL TRUMAN                         58TH JUDICIAL DISTRICT
                                          ORDER


       CAME ON THIS DAY to be heard Plaintiffs Motion to Confirm Arbitration Award

Against JOHN C. DEMPSEY and ANTHONY "TONY'' CARIFA, and the Court, having

considered Plaintiffs Motion to Confirm Arbitration Award Against JOHN C. DEMPSEY

and ANTHONY "TONY' CARIFA, is of the opinion that it should be GRANTED, therefore;

       It is ORDERED, ADJUDGED, and DECREED that Plaintiff's Motion to Confirm

Arbitration Award Against JOHN C. DEMPSEY and ANTHONY "TONY'' CARIFA be and

is hereby in all things GRANTED.

       It is further, ORDERED, ADJUDGED AND DECREED that USMR, do have and

recover the sum of $1,650,000.00 from Mr. Dempsey for USMR's breach of contract claim,

together with interest at the highest rate allowed by law.

       It is further, ORDERED, ADJUDGED AND DECREED that USMR, do have and

recover the sum of $1,050,000.00 from Mr. Carifa for USMR's breach of contract claim,

together with interest at the highest rate allowed by law.




                                                                                  222

             ·-----------~--~·~~-~-----·---·--~---"""""'                   ....
      It is further ORDERED, ADJUDGED AND DECREED that all costs of Court be

taxed against Defendants, and that execution issue to implement collection and

enforcement of this Judgment.

      All relief not expressly granted herein is denied.

      Signed   thislD+P't day or=~~-




                                                                       223